


EXHIBIT 10.1










SECURITIES PURCHASE AGREEMENT







by and among







CARE CONCEPTS I, INC.




and




PENTHOUSE INTERNATIONAL, INC.







DATED: JULY 22, 2004


















--------------------------------------------------------------------------------








EXHIBITS




Exhibit A

Certificate of Designations for CCI Series D Preferred Stock

Exhibit B

July 6, 2004 Draft of Penthouse Form 10-K

Exhibit C

Lock up Agreement















--------------------------------------------------------------------------------


SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is made and entered into
this 22nd day of July 2004, by and among PENTHOUSE INTERNATIONAL, INC., a
corporation organized and existing under the laws of the State of Florida
(“Penthouse”); and CARE CONCEPTS I, INC., a corporation formed under the laws of
the State of Delaware (“CCI”). Penthouse and CCI are referred to herein
individually as a “Party” and collectively as the “Parties.”

PREAMBLE

WHEREAS, Penthouse is the owner of 99.5% of the members interest in Media
Billing Company, L.L.C., a New York limited liability company (“Media Billing”)
and Dr. Luis Enrique Fernando Molina and Charles L. Samel (collectively, the
“Media Billing Managers”) are the owners of 0.5% of the members interest in
Media Billing; and

WHEREAS, pursuant to the terms of a member interest purchase agreement, dated as
of March 22, 2004 (the “iBill Purchase Agreement”) among Media Billing, Internet
Billing Company, LLC, a Georgia limited liability company (“iBill”), and
InterCept, Inc., a Georgia corporation (“InterCept”), Media Billing acquired
from InterCept 100% of the members interest of iBill (the “iBill Equity”); and

WHEREAS, through its subsidiary ibid America, Inc. (“iBid America”), CCI
operates a website at www.ibidusa.com which offers local and national businesses
the opportunity to advertise discounted services to a wider audience and to also
provide a popular online auction-format to increase sales of savings
certificates to consumers to be used for discounted retail purchases; and

WHEREAS, CCI auction operations offer ibidusa.com users the convenience of
paying for savings certificates by credit, debit, or online checks, where such
payment services are provided by third party vendors contracted by ibid America;
and

WHEREAS, iBill offers substantially similar payments services as current
ibidusa.com vendors in the normal course of its business as one of the largest
online payment providers on the Internet and the successful vertical combination
of a payment engine and auction services has identifiable precedent in the
United States; and

WHEREAS, CCI proposes to acquire from Penthouse and certain of its Affiliates,
100% of the members interests in Media Billing (the “Media Billing Equity”), and
Penthouse is willing to sell to CCI the Media Billing Equity, all upon the terms
and conditions hereinafter described; and

WHEREAS, in sole consideration for its acquisition of the Media Billing Equity,
CCI shall issue to Penthouse certain securities of CCI (the “CCI Securities”)
consisting of: (i) that number of shares of CCI common stock as shall represent
19.9% of the issued and outstanding shares of CCI Common Stock, immediately
prior to giving effect to such issuance, and (ii) 330,000 shares of newly
designated Series D voting convertible preferred stock of CCI (the “CCI Series D
Preferred Stock”); and

WHEREAS, the obligations of the Parties to effect the exchange of the Media
Billing Equity for the CCI Securities is subject to the conditions set forth in
Article V hereof;

WHEREAS, The Molina-Vector Investment Trust (the “Penthouse Majority
Stockholder”) is the record and beneficial owner of (i) 137,699,055 shares of
common stock of Penthouse; and (ii) 10,500,000 shares of the convertible voting
4% Series C preferred stock of Penthouse, $10.00 stated value per share (the
“Penthouse Series C Preferred Stock”); and

WHEREAS, pursuant to the terms of the Penthouse Series C Preferred Stock,
consent is required from the Penthouse Majority Stockholder, as the holder of a
majority of the shares of Penthouse Series C Preferred Stock; and

WHEREAS, the Parties intend that the Transaction qualify as a tax free exchange
transaction within the meaning of Section 351 of the Internal Revenue Code of
1986, as amended (the “Code”); and









--------------------------------------------------------------------------------





WHEREAS, the Parties are executing and delivering this Agreement in reliance
upon the exemption from securities registration afforded by the provisions of
Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”).




NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, the Parties hereto, intending
to be legally bound, hereby agree as follows:




CERTAIN DEFINITIONS




In addition to other terms defined in this Agreement, as used in this Agreement,
the following additional terms shall have the meanings set forth below:




“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, alone or together with other Persons, controls or is controlled by
or is under common control with such Person. “Control” “controlled by” and
“under common control with”, as and with respect to any Person, means the power,
directly or indirectly, to direct or cause the direction of the management and
policies of such Person.

“Agreement Date” means the date of this Agreement.

"Agreement" means this Agreement.

 

“Alternative Acquisition” shall have the meaning set forth in Section 4.04(c) of
this Agreement.




“AMEX” shall mean the American Stock Exchange, Inc.




“Applicable Law” means any domestic or foreign law, statute, regulation, rule,
policy, guideline or ordinance applicable to the businesses of the Parties.




"Business Day" means any day, Monday through Friday, on which U.S. federally
chartered banks are open for business in Fort Lauderdale, Florida.

 

"CCI Common Stock" shall mean the authorized common stock, $.001 par value per
share, of CCI.

 

“CCI Common Stock Equivalents” shall mean Common Stock Equivalents applicable to
CCI.




“CCI Closing Date Common Stock” shall mean such number of shares of CCI Common
Stock as shall represent on the Closing Date 19.9% of aggregate number of issued
and outstanding shares of CCI Common Stock as at the Closing Date immediately
prior to giving effect to such issuance.




“CCI Disclosure Schedule” shall mean the disclosure schedule delivered by CCI to
Penthouse concurrently with the execution and delivery of this Agreement.




"CCI Material Adverse Effect" shall mean any event or condition that could
reasonably be expected to have a material and adverse affect on the business,
results of operation, financial condition or prospects of CCI and its
Subsidiaries taken as a consolidated whole; provided, however, that any such
effect resulting from (i) any change in economic or business conditions
generally, or (ii) any change in generally accepted accounting principles or
interpretations thereof, shall not be considered when determining if an CCI
Material Adverse Effect has occurred.




"CCI Preferred Stock" shall mean the authorized preferred stock, $.001 par value
per share, of CCI.




“CCI Securities” means the collective reference to (a) the CCI Closing Date
Common Stock, and (b) 330,000 shares of the CCI Series D Preferred Stock.

"CCI Series B Preferred Stock" shall mean the 10,000 authorized shares of Series
B Preferred Stock of CCI.




"CCI Series C Preferred Stock" shall mean the 45,000 authorized shares of Series
C Preferred Stock of CCI.






2




--------------------------------------------------------------------------------


"CCI Series D Preferred Stock" shall mean the 330,000 shares of Series D
Preferred Stock of CCI to be authorized pursuant to the CCI Series D Preferred
Certificate of Designations.




“CCI Series D Preferred Stock Certificate of Designations” shall mean the
certificate of designation in the form of Exhibit A annexed hereto and made a
part hereof, that sets forth the rights, privileges and designations of the CCI
Series D Preferred Stock to be issued to Penthouse on the Closing Date.




"CCI SEC Reports" shall mean all periodic filings required to be made by CCI
with the Commission under the Securities Act and the Exchange Act.




“CCI Stockholder Consents” shall have the meaning set forth in Section 4.06 of
this Agreement.




"Closing" shall mean the consummation of the Media Billing Purchase.




"Closing Date" shall mean the date and time as of which the Closing actually
takes place.




"Code" shall mean the United States Internal Revenue Code.




“Common Stock Equivalents” shall mean, with respect to the applicable Person,
any issued and outstanding notes, debentures or preferred stock that is
convertible into shares of common stock of such Person, any options, warrants or
securities exercisable for shares of common stock of such Person, or other
rights entitling the holder to purchase common stock of such Person or exchange
property or other assets for common stock of such Person.




"Commission" shall mean the United States Securities and Exchange Commission.




“Conditions Subsequent” shall have the meaning as defined in Article VI of this
Agreement.




"Contract" shall mean any agreement, contract, obligation, promise, commitment
or undertaking of any kind (whether written or oral and whether express or
implied), other than those that have been terminated.

 

“Conversion Date” shall mean the date of automatic conversion of the Series D
Preferred Stock into CCI Common Stock, which date shall be the date on which the
Final EBITDA Calculation of the Fiscal 2004 EBITDA or Fiscal 2005 EBITDA of
iBill shall be determined, as contemplated by Section 4.14(e) of this Agreement;
provided, that (a) all Required Media Billing Purchase Approvals shall have been
obtained, and (b) if the Final EBITDA Calculation of the Fiscal 2004 EBITDA
shall reflect an actual Fiscal 2004 EBITDA of iBill of $6.5 million or more, the
Conversion Date shall be the date upon which such Final EBITDA Calculation of
the Fiscal 2004 EBITDA of iBill shall have been delivered or agreed upon.




“Current Penthouse Form 10-K” shall mean the July 6, 2004 draft of Form 10-K
Annual Report of Penthouse for the fiscal year ended December 31, 2003.




"DGCL" shall mean the Delaware General Corporation Law, as amended.

 

“EBITDA” shall mean with respect to any one or more Persons, (a) the net income
after taxes of such Person(s) for the applicable fiscal period in question, as
determined in accordance with GAAP, plus (b) without duplication for such fiscal
period the sum of (i) all taxes on the income of such Person(s), (ii) all
interest expense deducted in determining the net income of such Person(s), (iii)
all deductions for depreciation, amortization and other non-cash charges,
including good-will or impairment charges, and (iv) other deductions for
extraordinary or non-recurring charges.




“EBITDA Calculation” shall mean the calculation of the Fiscal 2004 EBITDA and/or
Fiscal 2005 EBITDA of iBill, as reviewed or audited by Markum & Kligman, LLC,
Stonefield Josephson & Company, or another recognized firm of independent
accountants mutually acceptable to the respective boards of directors of each of
CCI and Penthouse.




"Employee Benefit Plan" shall mean any plan, policy, program, practice,
agreement, understanding or arrangement (whether written or oral) providing
compensation or other benefits (other than ordinary cash compensation) to any
current or former director, officer, employee or consultant (or to any dependent
or beneficiary thereof), of a Person, which are now, or were since inception of
such Person, maintained by such Person , or under which such Person has or could
have any obligation or liability, whether actual or contingent, including,
without limitation, all incentive,



3




--------------------------------------------------------------------------------


bonus, deferred compensation, vacation, holiday, cafeteria, medical, disability,
stock purchase, stock option, warrant, stock appreciation, phantom stock,
restricted stock or other stock-based compensation plans, policies, programs,
practices or arrangements.

 

“Environmental Claim" shall mean any accusation, allegation, notice of
violation, action, claim, Encumbrance, Lien, demand, abatement or other Order or
direction (conditional or otherwise) by any Governmental Authority or any Person
for personal injury (including sickness, disease or death), tangible or
intangible property damage, damage to the environment, nuisance, pollution,
contamination or other adverse effects on the environment, or for fines,
penalties or restrictions resulting from or based upon (i) the existence, or the
continuation of the existence, of a Release (including, without limitation,
sudden or non-sudden accidental or non-accidental Releases) of, or exposure to,
any Hazardous Material or other substance, clinical, material, pollutant,
contaminant, odor, audible noise, or other Release in, into or onto the
environment (including, without limitation, the air, soil, surface water or
groundwater) at, in, by, from or related to the Facilities or any activities
conducted thereon; (ii) the environmental aspects of the transportation,
storage, treatment or disposal of Hazardous Materials in connection with the
operation of the Facilities; or (iii) the violation, or alleged violation, of
any Environmental Laws, Orders or Governmental Permits of or from any
Governmental Authority relating to environmental matters connected with the
Facilities.




"Environmental, Health and Safety Liabilities" shall mean any cost, damage,
expense, liability, obligation or other responsibility arising from or under any
Environmental Law, as well as any liability for torts and damages according to
general Danish rules, regulations and ordinary principles, including case law,
or Occupational Safety and Health Law and consisting of or relating to: (a) any
environmental, health or safety matter or condition (including on-site or off-
site contamination, generation, handling and disposal of Hazardous Materials,
occupational safety and health, and regulation of chemical and Hazardous
Materials); (b) fines, penalties, judgments, awards, settlements, legal or
administrative proceedings, damages, losses, litigation, including civil and
criminal claims, demands and responses, investigative, remedial, response or
inspection costs and expenses arising under Environmental Law or Occupational
Safety and Health Law; (c) financial responsibility under Environmental Law or
Occupational Safety and Health Law for cleanup costs or corrective action,
including any investigation, cleanup, removal, containment or other rededication
or response actions required by applicable Environmental Law or Occupational
Safety and Health Law and for any natural resource damages; or (d) any other
compliance, corrective, investigative or remedial measures required under
Environmental Law or Occupational Safety and Health Law.




"Environmental Law" shall mean any Law concerning the environment, or activities
that might threaten or result in damage to the environment or human health, or
any Law that is concerned in whole or in part with the environment and with
protecting or improving the quality of the environment and human and employee
health and safety and includes, but is not limited to, the Danish Environmental
Protection Act, the Danish Soil Pollution Act, the Danish Act on Chemical
Substances and Products, the Danish Act on Environmental Gene Technology, the
Danish Act on Compensation for Environmental Damages, the Danish Act on Working
Environment, as such laws have been amended or supplemented, and the
regulations, statutory orders, local council waste by-laws, and other binding
by-laws and guidance and practice notes adopted under any of those laws.




"Exchange Act" shall mean the United States Securities Exchange Act of 1934, as
amended, or any successor law.

 

“Fiscal 2004 EBITDA” shall mean the EBITDA of iBill for the twelve consecutive
month period that commenced on January 1, 2004 and will end on December 31,
2004.




“Fiscal 2005 EBITDA” shall mean the EBITDA of iBill for the twelve consecutive
month period that will commence on January 1, 2005 and will end on December 31,
2005

 

“Fully-Diluted CCI Common Stock” means, at any applicable point in time, the
issued and outstanding shares of CCI Common Stock, on a fully-diluted basis,
after giving effect to (i) all issued and outstanding shares of CCI Common
Stock, (ii) the conversion into CCI Common Stock of all issued and outstanding
shares of CCI Preferred Stock, (iii) all shares of CCI Common Stock issuable
upon exercise of any outstanding options, warrants or other rights to purchase
CCI Common Stock, and/or (iv) all shares of CCI Common Stock issuable upon
conversion of any outstanding notes, debentures, preferred stock, or other
securities convertible into or exchangeable for shares of CCI Common Stock.

 

"GAAP" means generally accepted United States accounting principles in effect
from time to time.






4




--------------------------------------------------------------------------------


"Governmental Authority" shall mean any court, tribunal, authority, agency,
commission, bureau, department, official or other instrumentality of the United
States, or any other country or any provincial, state, local, county, city or
other political subdivision.




"Governmental Permit" shall mean any license, franchise, permit or other
authorization of any Governmental Authority.




"Hazardous Materials" shall mean any substance, material or waste which is
regulated by any Environmental Law.




“iBill” shall mean Internet Billing Company, LLC, a Georgia Limited Liability
company.

“iBill Business” shall mean the business of providing various services that
enable, among other things, merchants (providing services to both adult-related
and non-adult-related customers) to accept and process real-time payments for
goods and services over the Internet, as well as services related to outsourced
payment processing, transaction processing, risk management, transaction
security, fraud control, reporting tools, subscription, accounting/bookkeeping
services, shopping cart functionality, marketing, payment options, interface,
and back office management.

"iBill Material Adverse Effect" shall mean an event that that could reasonably
be expected to have a material and adverse affect on the iBill Business, results
of operation, financial condition or prospects of Media Billing and its iBill
Subsidiary taken as a consolidated whole; provided, however, that any such
effect resulting from (i) any change in economic or business conditions
generally, or (ii) any change in generally accepted accounting principles or
interpretations thereof, shall not be considered when determining if an iBill
Material Adverse Effect has occurred.




“iBill Financial Statements” shall have the meaning set forth in Section 3.05 of
this Agreement.




"Intellectual Property" shall mean all (i) patent and patent rights, trademarks
and trademark rights, trade names and trade name rights, copyrights and
copyright rights, service marks and service mark rights, and all pending
applications for and registration of the same; (ii) brand names, trade dress,
business and product names, logos and slogans, and (iii) proprietary technology,
including all know-how, trade secrets, quality control standards, reports
(including test reports), designs, processes, market research and other data,
computer software and programs (including source codes and related
documentation), formulae, inventions and other ideas, methodologies, and
technical information, (iv) claims of the owner of any intellectual property for
infringement of its rights by a third party, no matter when arising, and (v)
other intellectual property.

"Law" shall mean any United States, state or local (including common law)
statute, code, directive, ordinance, rule, regulation or other requirement.




"Lien" shall mean any lien, pledge, hypothecation, levy, mortgage, deed of
trust, security interest, claim, lease, charge, option, right of first refusal,
easement, or other real estate declaration, covenant, condition, restriction or
servitude, transfer restriction under any shareholder or similar agreement,
encumbrance or any other restriction or limitation whatsoever.




"Lock-up Agreement" shall have the meaning as defined in Section 4.12.




“Media Billing” shall mean Media Billing Company, L.L.C., a New York limited
liability company.




“Media Billing Equity” shall mean 100% of the members interests in Media
Billing.




"Media Billing Disclosure Schedule" shall mean the disclosure schedule
concerning Media Billing and iBill delivered by Penthouse to CCI concurrently
with the execution and delivery of this Agreement.




“Media Billing Purchase” shall mean the consummation of the purchase by CCI of
the Media Billing Equity in exchange for the CCI Securities.




"Order" shall mean any order, consent, consent order, injunction, judgment,
decree, consent decree, ruling, writ, assessment or arbitration award.






5




--------------------------------------------------------------------------------


"Organizational Documents" shall mean: (a) the articles or certificate of
incorporation, memorandum of association, articles of association and the
by-laws of a corporation; (b) the partnership agreement and any statement of
partnership of a general partnership; (c) the limited partnership agreement and
the certificate of limited partnership of a limited partnership; (d) the
articles or certificate of formation and operating agreement of a limited
liability company; (e) any charter, trust certificate or document or similar
document adopted or filed in connection with the creation, formation or
organization of a Person; and (f) any and all amendments to any of the
foregoing.




"Penthouse SEC Reports" shall mean all periodic filings required to be made by
Penthouse with the Commission under the Securities Act and the Exchange Act.




"Person" shall mean any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union or other entity
or governmental body or Governmental Authority.




"Proceeding" shall mean any claim, action, investigation, arbitration,
litigation or other judicial, administrative or regulatory proceeding.




"Representatives" shall mean officers, directors, employees, agents, attorneys,
accountants, advisors and representatives.




“Required Media Billing Purchase Approvals” shall mean the occurrence of all of
the following (i) the Media Billing Purchase and the terms of the CCI Series D
Preferred Stock shall have been approved or consented to by the requisite
holders of a majority of the outstanding CCI Common Stock, (ii) all necessary
filings with the Commission and mailings to CCI stockholders shall have been
made and such time periods for filings and mailings have been complied with, and
(iii) the Media Billing Purchase shall have been approved by the AMEX.




"Securities Act" shall mean the United States Securities Act of 1933, as
amended, or any successor law.

 

“Series D Preferred Designees” shall mean the Persons who shall be designated by
the holder(s) of the CCI Series D Preferred Stock to serve as members of the
board of directors of CCI and each of its direct and indirect Subsidiaries.




"Subsidiary" shall mean with respect to any Person, any corporation, joint
venture, limited liability company, partnership, association or other business
entity of which 50% or more of the total voting power of stock or other equity
entitled to vote generally in the election of directors or managers or
equivalent Persons thereof is owned or controlled, directly or indirectly, by
such Person.




"Tax Authority" shall mean the Internal Revenue Service, and any state, local or
foreign government or any agency or subdivision thereof.




"Taxes" shall mean all taxes, charges, fees, customs, duties or other
assessments, however denominated, including all interest, penalties, additions
to tax or additional taxes that may become payable in respect thereof, imposed
by a Tax Authority, which shall include, without limitation, all income taxes,
payroll and employee withholding taxes, unemployment insurance, social security,
sales and use taxes, excise taxes, capital taxes, franchise taxes, gross receipt
taxes, occupation taxes, real and personal property taxes, value added taxes,
stamp taxes, transfer taxes, workers' compensation taxes, taxes relating to
benefit plans and other obligations of the same or similar nature.




"Transactions Documents" means the agreements, documents or instruments executed
and delivered by a party hereto as contemplated under this Agreement.




ARTICLE I

SALE OF THE MEDIA BILLING EQUITY

1.1

Transfer of the Media Billing Equity. Subject to the terms and conditions of
this Agreement, at the Closing, Penthouse hereby agrees to transfer, convey,
assign, set over and deliver (“Transfer”) to CCI, and CCI shall acquire and
accept from Penthouse, all and not less than all of the Media Billing Equity,
free and clear of all Liens.

1.2

Consideration for Transfer of the Media Billing Equity. At the Closing and in
sole consideration for the Transfer of the Media Billing Equity, CCI shall
transfer, convey and deliver to Penthouse all, and not less



6




--------------------------------------------------------------------------------


than all, of the shares of the CCI Securities. The rights, privileges and
designations of the CCI Series D Preferred Stock shall be as set forth in the
CCI Series D Preferred Certificate of Designations annexed hereto as Exhibit A
and made a part hereof.

1.3

Capitalization of CCI. At the date of this Agreement and as at the Closing Date,
CCI shall be authorized by its certificate of incorporation to issue an
aggregate of 30,000,000 shares of CCI Common Stock, 10,000 shares of CCI Series
B Preferred Stock, 45,000 shares of CCI Series C Preferred Stock and 330,000
shares of CCI Series D Preferred Stock. Schedule 1.3 to the CCI Disclosure
Schedule sets forth as at the date of this Agreement (i) the issued and
outstanding shares of CCI Common Stock, (ii) the rights, designations and
privileges of the authorized shares of CCI Series B Preferred Stock and CCI
Series C Preferred Stock (collectively, the “Existing CCI Preferred Stock”), and
(iii) the aggregate number of options, warrant and other securities exercisable
for shares of CCI Common Stock. As at the date of this Agreement and at the
Closing Date (i) no shares of CCI Series A Preferred Stock shall be authorized,
issued and outstanding, (ii) 1,000 shares of CCI Series B Preferred Stock shall
be issued and outstanding, and (ii) 10,000 shares of CCI Series C Preferred
Stock shall be issued and outstanding. As at the date of this Agreement and at
the Closing Date, the Fully-Diluted CCI Common Stock shall be not more than the
number of shares of CCI Common Stock set forth on Schedule 2.02(a) to the CCI
Disclosure Schedule.

1.4

Capitalization of Media Billing. As at the date of this Agreement and as at the
Closing Date, Media Billing shall have an aggregate of one thousand (1,000)
units of membership equity interests (the “Units”) issued and outstanding, of
which (i) Penthouse is the record and beneficial owner of nine hundred and
ninety (990) Units, (ii) Charles L. Samel is the record and beneficial owner of
five (5) Units, and (iii) Dr. Luis Enrique Fernando Molina is the record and
beneficial owner of five (5) Units. The sole asset of Media Billing is its
ownership of 100% of the membership equity interests in Internet Billing
Company, LLC.

1.5

Rights and Privileges of CCI Series D Preferred Stock. Pursuant to the CCI
Series D Preferred Certificate of Designations, the CCI Series D Preferred Stock
to be issued to Penthouse at the Closing:

(a)

shall have a liquidation preference of $100.00 per share, with the priorities
set forth in the CCI Series D Preferred Stock Certificate of Designation;

(b)

shall not pay a dividend;

(c)

subject to obtaining of the Required Media Billing Purchase Approvals, shall be
entitled to vote, as a separate class, at each regular or special meeting of
stockholders of CCI to elect one member of a maximum seven Person board of
directors of CCI and each CCI Subsidiary;

(d)

shall not be convertible into CCI Common Stock until the Conversion Date;

(e)

upon the determination of the Final EBITDA Calculation of the Fiscal 2005 EBITDA
of iBill (as contemplated by Section 4.14 hereof), shall be automatically
converted into an aggregate number of shares of CCI Common Stock as shall
represent that number of shares of CCI Common Stock which, when added to the
aggregate number of shares of Closing Date CCI Common Stock, shall equal a
percentage of the Fully-Diluted CCI Common Stock (the “Conversion Percentage”)
as at the Conversion Date equal to Forty-Nine and 9/10 percent (49.9%) of such
Fully-Diluted Common Stock, if either the Fiscal 2004 EBITDA or the Fiscal 2005
EBITDA of iBill shall equal or exceed $6.5 million; with such 49.9% Conversion
Percentage to be subject to pro-rata decrease, at the rate of 1.0% for each
$216,666.67 by which highest Fiscal 2004 EBITDA and Fiscal 2005 EBITDA of iBill
shall be less than $6.5 million; and

(f)

shall contain such other rights, privileges and designations as shall be set
forth in the CCI Series D Preferred Stock Certificate of Designations annexed
hereto as Exhibit A and made a part hereof.

1.6

Closing and Closing Date. The Closing of the Media Billing Purchase shall take
place at the offices of Gersten Savage Kaplowitz Wolf & Marcus LLP not later
than five days after all of the conditions to closing specified in this
Agreement (other than those conditions requiring the execution or delivery of a
Document or the taking of some action at the Closing) have been fulfilled or
waived by the Party entitled to waive that condition; provided, however, that
(a) the Parties shall use their best efforts to effect the Closing by September
30, 2004, and (b) the Closing may take place by facsimile or other means as may
be mutually agreed upon in advance by the Parties. The date on which the Closing
is held is referred to in this Agreement as the “Closing Date.”



7




--------------------------------------------------------------------------------





1.7

Deliveries at Closing by Penthouse. At the Closing, subject to the terms and
conditions of this Agreement, Penthouse shall execute and/or deliver, or cause
to be executed and/or delivered, to CCI, the documents and instruments referred
to in this Section 1.7 below:

(a)

the Transfer, by assignment of members interests, of 100% of the Media Billing
Equity to CCI;

(b)

unanimous resolutions of the board of directors of Penthouse and the written
consents of each of the Penthouse Majority Stockholder and other holders of the
outstanding shares of Penthouse Series A Preferred Stock and Series C Preferred
Stock, authorizing this Agreement and the Transactions contemplated hereby;

(c)

an assignment to Penthouse from the Media Billing Managers of their 0.5%
collective members interest in Media Billing; and

(d)

the Lock-up Agreement executed by the Penthouse Majority Stockholder referred to
in Section 4.11 of this Agreement; and

(e)

such other Documents as may be reasonably requested by CCI and its counsel, that
are necessary to effect the Closing.

1.8

Deliveries at Closing by CCI. At the Closing, subject to the terms and
conditions of this Agreement, CCI shall execute and deliver or cause to be
executed and delivered to Penthouse:

(a)

stock certificates evidencing (i) all shares of the CCI Closing Date Common
Stock, and (ii) all 330,000 shares of CCI Series D Preferred Stock;

(b)

a copy of a filing receipt or certified copy of the CCI Series D Preferred
Certificate of Designations from the Secretary of State of Delaware, evidencing
the filing and recordation of the CCI Series D Preferred Stock Certificate of
Designations for the CCI Series D Preferred Stock;

(c)

the unanimous resolutions of the CCI Board of Directors and the written consents
of those Persons who are the holders of a majority of all issued and outstanding
shares of CCI Common Stock (the “CCI Majority Stockholders”) authorizing this
Agreement, the issuance of the CCI Series D Preferred Stock and the transactions
contemplated hereby; and




(d)

the Lock-up Agreement executed by the CCI Principal Stockholders referred to in
Section 4.12 hereof.

1.9

Restrictions on Resale. The CCI Securities will not be registered under the
Securities Act, or the securities laws of any state, and cannot be transferred,
hypothecated, sold or otherwise disposed of until; (i) a registration statement
with respect to such securities is declared effective under the Securities Act,
or (ii) CCI receives an opinion of counsel for the stockholders, reasonably
satisfactory to counsel for CCI, that an exemption from the registration
requirements of the Securities Act is available.

The certificates representing the CCI Securities that shall have been issued
pursuant to this Agreement shall contain a legend substantially as follows:




“THE SECURITIES WHICH ARE REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD,
TRANSFERRED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNTIL A REGISTRATION
STATEMENT WITH RESPECT THERETO IS DECLARED EFFECTIVE UNDER SUCH ACT, OR CARE
CONCEPTS RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER REASONABLY SATISFACTORY
TO COUNSEL FOR CARE CONCEPTS THAT AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF SUCH ACT IS AVAILABLE.”



8




--------------------------------------------------------------------------------





ARTICLE II

REPRESENTATIONS AND WARRANTIES OF CCI




Except as set forth in the CCI Disclosure Schedule, disclosure in any one of
which shall apply to any and all representations and warranties made in this
Agreement, and except as otherwise disclosed in writing by CCI to Penthouse, CCI
hereby represents and warrants to Penthouse, as of the date of this Agreement
and as of the Closing Date, as follows:

2.1

Organization, Standing And Power. CCI is a company duly incorporated, validly
existing and in good standing under the laws of the State of Delaware and has
corporate power and authority to conduct its business as presently conducted by
it and to enter into and perform this Agreement and to carry out the
transactions contemplated by this Agreement. CCI is duly qualified to do
business as a foreign corporation doing business in each state in which it owns
or leases real property and where the failure to be so qualified and in good
standing would have a Material Adverse Effect on CCI or its business. Except as
set forth in Schedule 2.01 to the CCI Disclosure Schedule, CCI does not have an
ownership interest in any corporation, partnership (general or limited), limited
liability company or other entity, whether foreign or domestic (collectively
such ownership interests including capital stock).

2.2

Capitalization.

(a)

The capitalization of CCI as set forth on Schedule 2.02(a) to the CCI Disclosure
Schedule is true and accurate in all material respects.

(b)

 Schedule 2.02(b) to the CCI Disclosure Statement sets forth the names of each
of the record and beneficial owners of five percent (5%) or more of the
Fully-Diluted CCI Common Stock as at the date of this Agreement, including
holders of CCI Common Stock Equivalents.




(c)

Except as disclosed in Schedule 2.02(c) to the CCI Disclosure Statement, no CCI
Common Stock have been reserved for issuance to any Person, and there are no
other outstanding rights, warrants, options or agreements for the purchase of
CCI Common Stock.




(d)

All outstanding shares of CCI Common Stock are validly issued, fully paid,
non-assessable, not subject to pre-emptive rights and have been issued in
compliance with all state and federal securities laws or other Applicable Law.




(e)

As at the date of this Agreement and on the Closing Date, the Fully-Diluted CCI
Common Stock shall be not more than 18.0 million shares of CCI Common Stock.

2.3

Authority For Agreement. The execution, delivery, and performance of this
Agreement by CCI has been duly authorized by all necessary corporate and
shareholder action, and this Agreement, upon its execution by the Parties, will
constitute the valid and binding obligation of CCI enforceable against it in
accordance with and subject to its terms, except as enforceability may be
affected by bankruptcy, insolvency or other laws of general application
affecting the enforcement of creditors' rights. The execution, delivery and
performance of this Agreement and compliance with its provisions by CCI will not
violate any provision of Applicable Law and will not conflict with or result in
any breach of any of the terms, conditions, or provisions of, or constitute a
default under (whether with or without notice or lapse of time or both), CCI's
Certificate of Incorporation or Bylaws, in each case as amended, or, in any
material respect, any indenture, lease, loan agreement or other agreement or
instrument to which CCI is a party or by which it or any of its properties are
bound, or any decree, judgment, order, statute, injunction, charge, rule or
regulation or other restriction of any governmental agency applicable to CCI
except to the extent that any breach or violation of any of the foregoing would
not constitute or result in a Material Adverse Effect on CCI. Except as set
forth in Schedule 2.03 to the CCI Disclosure Schedule, no consent, filing with
or notification to, or approval or authorization of any governmental, regulatory
or other authority is required on the part of CCI in connection with the
execution, delivery and performance of this Agreement.

2.4

Issuance Of CCI Securities. The CCI Securities to be issued to Penthouse on the
Closing Date, will when issued pursuant to this Agreement be duly and validly
authorized and issued, fully paid and non-assessable.



9




--------------------------------------------------------------------------------





2.5

Financial Statements.

(a)

CCI has made available to Penthouse copies of its audited financial statements
at December 31, 2001, 2002 and 2003 and for the three fiscal years then ended,
and the unaudited financial statement as at March 31, 2004 and for the three
months then ended (collectively, “CCI Financial Statements”).

(b)

Each set of financial statements (including, in each case, any related notes
thereto) contained in the CCI Financial Statements was prepared in accordance
with GAAP applied on a consistent basis throughout the periods involved (except
as may be indicated in the notes thereto). Such financial statements fairly
present the consolidated financial position of CCI as at the dates thereof and
the consolidated results of their operations and their consolidated cash flows
for the periods then ended, subject, in the case of unaudited interim financial
statements, to normal, recurring year-end audit adjustments.

(c)

To the knowledge of CCI, except as disclosed in the consolidated financial
statements contained in the CCI Financial Statements or on Schedule 2.05(c)
hereof, there has been no CCI Material Adverse Effect in the financial
condition, operations or business of CCI since March 31, 2004.

(d)

Except as otherwise disclosed in the consolidated financial statements contained
in the CCI Financial Statements, CCI does not have any liabilities or
obligations that would be required to be set forth in financial statements
audited in accordance with GAAP.

2.6

Absence Of Certain Changes Or Events. Since March 31, 2004, except as set forth
in Schedule 2.06 to the CCI Disclosure Schedule:

(a)

there has not been (i) any CCI Material Adverse Effect or (ii) any damage,
destruction, or loss to CCI (whether or not covered by insurance) materially and
adversely affecting the business, operations, properties, assets, or condition
of CCI;

(b)

CCI has not (i) amended its articles of incorporation; (ii) declared or made, or
agreed to declare or make, any payment of dividends or distributions of any
assets of any kind whatsoever to stockholders or purchased or redeemed, or
agreed to purchase or redeem, any outstanding capital stock; (iii) waived any
rights of value which in the aggregate are extraordinary or material considering
the business of CCI; (iv) made any material change in its method of management,
operation, or accounting; (v) entered into any other material transaction; (vi)
made any accrual or arrangement for payment of bonuses or special compensation
of any kind or any severance or termination pay to any present or former officer
or employee; (vii) increased the rate of compensation payable or to become
payable by it to any of its officers or any of its employees whose monthly
compensation exceeds $15,000; or (viii) made any increase in any profit sharing,
bonus, deferred compensation, insurance, pension, retirement, or other employee
benefit plan, payment, or arrangement made to, for, or with its officers,
directors, or employees;

(c)

CCI has not (i) borrowed or agreed to borrow any funds or incurred, or become
subject to, any material obligation or liability (absolute or contingent) except
liabilities incurred in the ordinary course of business; (ii) paid any material
obligation or liability (absolute or contingent) other than current liabilities
reflected in or shown on the most recent CCI balance sheet, and current
liabilities incurred since that date in the ordinary course of business; (iii)
sold or transferred, or agreed to sell or transfer, any of its assets,
properties, or rights (except assets, properties, or rights not used or useful
in its business which, in the aggregate have a value of less than $5,000), or
canceled, or agreed to cancel, any debts or claims (except debts or claims which
in the aggregate are of a value of less than $5,000); (iv) made or permitted any
amendment or termination of any contract, agreement, or license to which it is a
party if such amendment or termination is material, considering the business of
CCI; or (v) issued, delivered, or agreed to issue or deliver any stock, bonds or
other corporate securities including debentures (whether authorized and unissued
or held as treasury stock);

(d)

to the best knowledge of CCI, CCI has not become subject to any law or
regulation which materially and adversely affects, or in the future may
adversely affect, the business, operations, properties, assets, or condition of
CCI; and



10




--------------------------------------------------------------------------------


(e)

as at the date of this Agreement and as at the Closing Date, the aggregate CCI
liabilities which would be required to be disclosed on a balance sheet prepared
in accordance with GAAP do not and will not exceed $75,000 in the aggregate.

2.7

Intellectual Property And Intangible Assets. To the knowledge of CCI, CCI has
full legal right, title and interest in and to all of the Intellectual Property
utilized in the operation of its business. No rights of any other person are
violated by the use by CCI of any Intellectual Property. None of the
Intellectual Property utilized in the operation of the business of CCI has ever
been declared invalid or unenforceable, or is the subject of any pending or, to
the knowledge of CCI, threatened action for opposition, cancellation,
declaration, infringement, or invalidity, unenforceability or misappropriation
or like claim, action or proceeding.

2.8

Approvals And Consents. Except as shall be set forth in Schedule 2.08 to the CCI
Disclosure Schedule, no consent, waiver, approval, order or authorization of, or
registration, declaration or filing with, any court, administrative agency or
commission or other federal, state, county, local or other foreign governmental
authority, instrumentality, agency or commission or any third party, including a
party to any agreement with CCI, is required by or with respect to CCI in
connection with the execution and delivery of this Agreement or the consummation
of the Transaction contemplated hereby, except as provided herein.

2.9

Litigation. There is no action, suit, investigation, audit or proceeding pending
against, or to the best knowledge of CCI threatened against or affecting, CCI or
any of its assets or properties before any court or arbitrator or any
governmental or other body, agency or official which could have an CCI Material
Adverse Effect.

2.10

Interested Party Transactions. Except as set forth on Schedule 2.10 to the CCI
Disclosure Schedule, CCI is not indebted to any officer or director of CCI
(except for compensation and reimbursement of expenses incurred in the ordinary
course of business and payment of which is not overdue), and no such Person is
indebted to CCI, except as disclosed in the reports filed with the Commission.

2.11

Compliance With Applicable Laws. The business of CCI has not been, and is not
being, conducted in violation of any Applicable Law, except for possible
violations which both individually and also in the aggregate have not had and
are not reasonably likely to have an CCI Material Adverse Effect. No
investigation or review by any governmental entity with respect to CCI is
pending or, to the knowledge of CCI after reasonable inquiry, threatened, nor
has any governmental entity indicated an intention to conduct the same, except
for investigations or reviews which both individually and also in the aggregate
would not have, nor be reasonably likely to have, an CCI Material Adverse
Effect. CCI is a fully compliant reporting company under the Exchange Act, and
has not been threatened or subject to delisting on any exchange on which it is
traded.

2.12

No Undisclosed Liabilities. There are no liabilities or debts of CCI of any kind
whatsoever, whether accrued, contingent, absolute, determined, determinable or
otherwise, and there is no existing condition, situation or set of circumstances
which could reasonably be expected to result in such a liability or debt.

2.13

Tax Returns And Payment. CCI has duly and timely filed all Tax Returns required
to be filed by it and has duly and timely paid all Taxes shown thereon to be
due, except as reflected in the CCI Financial Statements. Except as disclosed in
the CCI Financial Statements, there is no claim for Taxes that is a lien against
the property of CCI other than liens for Taxes not yet due and payable, none of
which Taxes is material. CCI has not received notification of any audit of any
Tax Return of CCI being conducted or pending by a Tax authority, no extension or
waiver of the statute of limitations on the assessment of any Taxes has been
granted by CCI which is currently in effect, and CCI is not a party to any
agreement, contract or arrangement with any Tax authority or otherwise, which
may result in the payment of any amount in excess of the amount reflected on the
CCI Financial Statements.

2.14

Labor And Employment Matters CCI is not a party to or bound by any collective
bargaining agreement or any other agreement with a labor union, and, to the
knowledge of CCI, there has been no effort by any labor union or any other
person during the twenty-four (24) months prior to the date hereof to organize
any employees or consultants of CCI who are not already members of a collective
bargaining unit into one or more collective bargaining units, nor, to the
knowledge of the CCI, are any such efforts being conducted. There is no pending
or, to the knowledge of CCI, threatened labor dispute, strike or work stoppage
which affects or which may affect the business of CCI, or which may interfere
with its continued operations. To the knowledge of CCI, neither CCI nor any
agent, representative or employee thereof has within the last twenty-four (24)
months committed any unfair labor practice as defined in the National Labor
Relations Act, as amended, and there is no pending or






11




--------------------------------------------------------------------------------


threatened charge or complaint against CCI by or with the National Labor
Relations Board or any representative thereof. There has been no strike, walkout
or work stoppage involving any of the employees or consultants of CCI during the
twenty-four (24) months prior to the date hereof. CCI has complied, in all
material respects, with applicable laws, rules and regulations relating to
employment, civil rights and equal employment opportunities or other employment
practices, including but not limited to, the Civil Rights Act of 1964, the Fair
Labor Standards Act, the Americans with Disabilities Act, as amended and the
Immigration Reform and Control Act of 1986, as amended. CCI has received no
notice of any claim before any governmental body brought by or on behalf of any
employee, prospective employee, former employee, retiree, labor organization or
other representative of employees or any governmental body or, to the knowledge
of CCI is any such claim threatened against CCI. CCI is not a party to, or
otherwise bound by, any order relating to its employees or employment practices.
CCI has paid in full to all of its employees all wages, salaries, commissions,
bonuses, benefits and other compensation due and payable to such employees. No
current or former employee of CCI is (i) absent on a military leave of absence
and/or eligible for rehire under the terms of the Uniformed Services Employment
and Reemployment Rights Act, or (ii) absent on a leave of absence under the
Family and Medical Leave Act.

2.15

Employee Benefits. There is no employee benefit plan (as defined in Section 3(3)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)),
and (ii) no other benefit plan, program, contract or arrangement of any kind
whatsoever, covering the employees or consultants of CCI or which is sponsored,
maintained or contributed to by CCI or to which CCI has an obligation to
contribute (all such employee benefit plans and other benefit plans, programs,
contracts or arrangements hereinafter individually and collectively called the
“Employee Benefit Plan(s)”).

2.16

Environmental Laws. iBid is in compliance with all Environmental Laws and has
received no notice from any Governmental Authority of any actual or potential
Environmental Claim or any Environmental Health and Safety Liabilities.

2.17

CCI SEC Reports. All CCI SEC Reports are true, correct and complete in all
material respects, are not misleading and do not omit to state any material fact
which is necessary to make the statements contained in such public filings not
misleading in any material respect. Since November 12, 2002, the filing of all
CCI SEC Reports under the Exchange Act have been timely made.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF PENTHOUSE

Except as set forth in the Media Billing Disclosure Schedule, disclosure in any
one of which shall apply to any and all representations and warranties made in
this Agreement, and except as otherwise disclosed in writing to CCI, Penthouse
hereby represents and warrants to CCI as of the date of this Agreement and as of
the Closing Date (a) with respect to Penthouse, as applicable, and (b) with
respect to Media Billing and iBill (collectively, the “iBill Companies”) as to
all matters set forth in this Article III:

3.1

Organization, Standing And Power. Penthouse is a company duly incorporated,
validly existing and in good standing under the laws of the State of Florida;
each of the iBill Companies is a Person duly organized, validly existing and in
good standing under the laws of its jurisdiction of formation; each of Penthouse
and the iBill Companies has all requisite power and authority to conduct its
respective businesses as presently conducted by it and to enter into and perform
this Agreement and to carry out the transactions contemplated by this Agreement.
Each of Penthouse and the iBill Companies is duly qualified to do business as a
foreign corporation doing business in each state in which it owns or leases real
property and where the failure to be so qualified and in good standing would
have a Material Adverse Effect on Penthouse or the applicable iBill Company or
the iBill Business.

3.2

Capitalization.

(a)

The capitalization of Media Billing and iBill as set forth in Section 1.3 of
this Agreement is true and accurate in all material respects.

(b)

 No Media Billing Equity has been reserved for issuance to any Person, and there
are no other outstanding rights, warrants, options or agreements for the
purchase of Media Billing Equity. Media Billing has no Subsidiaries, other than
iBill.



12




--------------------------------------------------------------------------------





(c)

All outstanding Media Billing Equity is validly issued, fully paid,
non-assessable, not subject to pre-emptive rights and have been issued in
compliance with all state and federal securities laws or other Applicable Law.

3.3

Authority For Agreement. The execution, delivery, and performance of this
Agreement by Penthouse has been duly authorized by all necessary corporate
action, and this Agreement, upon its execution by the Parties, will constitute
the valid and binding obligation of Penthouse enforceable against it in
accordance with and subject to its terms, except as enforceability may be
affected by bankruptcy, insolvency or other laws of general application
affecting the enforcement of creditors' rights. The execution, delivery and
performance of this Agreement and compliance with its provisions by Penthouse
will not violate any provision of Applicable Law and will not conflict with or
result in any breach of any of the terms, conditions, or provisions of, or
constitute a default under (whether with or without notice or lapse of time or
both), Penthouse's Certificate of Incorporation or Bylaws, in each case as
amended, or any indenture, lease, loan agreement or other agreement or
instrument to which Penthouse is a party or by which it or any of its properties
are bound, or any decree, judgment, order, statute, injunction, charge, rule or
regulation or other restriction of any governmental agency applicable to
Penthouse except to the extent that any breach or violation of any of the
foregoing would not constitute or result in a Material Adverse Effect on
Penthouse. Except as set forth in Schedule 2.03 to the Media Billing Disclosure
Schedule, no consent, filing with or notification to, or approval or
authorization of any governmental, regulatory or other authority is required on
the part of Penthouse in connection with the execution, delivery and performance
of this Agreement.

3.4

Media Billing Equity. Penthouse is the record and beneficial owner of 99.5% of
the Media Billing Equity and the Media Billing Managers are the record and
beneficial owners of 0.5% of the Media Billing Equity. On the Closing Date, each
of the Media Billing Managers shall assign to Penthouse their entity aggregate
0.5% interests in the Media Billing Equity to enable Penthouse to deliver 100%
of the Media Billing Equity to CCI at the Closing.

3.5

Financial Statements.

(a)

On or before the Closing Date, CCI will have received the audited financial
statements of Internet Billing Company, LLC for (i) the twelve months ending
December 31, 1999; (ii) the twelve months ending December 31, 2000; (iii) the
twelve months ending December 31, 2001, together with an unqualified opinion
expressed by Grant Thorton. In addition, CCI will have received the audited
financial statements of Intercept, Inc., the 100% member of iBill, for (i) the
twelve months ending December 31, 2002; and (ii) the twelve months ending
December 31, 2003, together with an unqualified opinion expressed by Deloitte
and Touche. CCI has heretofore received true and correct copies of the annual
report of Intercept, Inc. as filed on Form 10-K with the US Securities and
Exchange Commission for the periods ending December 31, 2002 and 2003.

(b)

On or before sixty (60) days following the Closing Date of the Media Billing
Purchase, Penthouse shall (i) provide CCI with the audited financial statements
for the iBill Business for the two fiscal years ended December 31, 2003 (the
“Historical iBill Financial Statements”), and (ii) provide CCI with the
unaudited financial statements for the iBill Business for the comparative
quarters ended June 30, 2003 and June 30, 2004. Penthouse shall made available
to CCI true copies of the Historical iBill Financial Statements, and the
unaudited financial statement of the iBill Companies as at June 30, 2003 and
June 30, 2004 and for the respective three months then ended. For ease of
reference, all of the foregoing financial statements are hereinafter sometimes
collectively referred to as the “iBill Financial Statements.”

(c)

Each of financial statements (including, in each case, any related notes
thereto) contained in the iBill Financial Statements was prepared in accordance
with GAAP applied on a consistent basis throughout the periods involved (except
as may be indicated in the notes thereto). Such iBill Financial Statements
fairly present the consolidated financial position of the relevant Person as at
the dates thereof and the consolidated results of their operations and their
consolidated cash flows for the periods then ended, subject, in the case of
unaudited interim financial statements, to normal, recurring year-end audit
adjustments.

(d)

To the knowledge of Penthouse, since March 31, 2004, except as otherwise
disclosed in the applicable iBill Financial Statements or on Schedule 3.05 to
the Media Billing Disclosure Schedule, there has been no Penthouse Material
Adverse Effect or iBill Material Adverse Effect.

(e)

Except as otherwise disclosed in the applicable iBill Financial Statements or on
Schedule 3.05 to the Media Billing Disclosure Schedule, the iBill Companies do
not have any liabilities or obligations that would be required to be set forth
in financial statements audited in accordance with GAAP.



13




--------------------------------------------------------------------------------


3.6

Absence Of Certain Changes Or Events. Since March 31, 2004, except as otherwise
disclosed in the applicable iBill Financial Statements or on Schedule 3.06 to
the Media Billing Disclosure Schedule:

(a)

there has not been (i) any Penthouse Material Adverse Effect or iBill Material
Adverse Effect, or (ii) any damage, destruction, or loss (whether or not covered
by insurance) materially and adversely affecting the business, operations,
properties, assets, or condition of Penthouse or the iBill Companies;

(b)

the iBill Companies have not (i) amended its Articles of Organization; (ii)
declared or made, or agreed to declare or make, any payment of dividends or
distributions of any assets of any kind whatsoever to stockholders or purchased
or redeemed, or agreed to purchase or redeem, any outstanding capital stock;

(c)

Neither Penthouse, nor the iBill Companies has (i) waived any rights of value
which in the aggregate are extraordinary or material in respect of the iBill
Business; (ii) made any material change in its method of management, operation,
or accounting for the iBill Business; (iii) entered into any other material
transaction relative to the iBill Companies; (iv) made any accrual or
arrangement for payment of bonuses or special compensation of any kind or any
severance or termination pay to any present or former officer or employee of the
iBill Companies; (v) increased the rate of compensation payable or to become
payable by it to any of officers or employees of the iBill Companies whose
monthly compensation exceeds $15,000; or (vi) made any increase in any profit
sharing, bonus, deferred compensation, insurance, pension, retirement, or other
employee benefit plan, payment, or arrangement made to, for, or with officers,
directors, or employees of the iBill Companies;

(d)

Except in connection with a proposed $5.0 million revolving line of credit for
the iBill Companies and its negotiations with respect to the Plan Financings
disclosed on Schedule 3.06 to the Media Billing Disclosure Schedule, Penthouse
has not with respect to the iBill Companies (i) borrowed or agreed to borrow any
funds or incurred, or become subject to, any material obligation or liability
(absolute or contingent) except liabilities incurred in the ordinary course of
business; (ii) paid any material obligation or liability (absolute or
contingent) other than current liabilities reflected in or shown on the most
recent Penthouse balance sheet, and current liabilities incurred since that date
in the ordinary course of business; (iii) sold or transferred, or agreed to sell
or transfer, any of its assets, properties, or rights (except assets,
properties, or rights not used or useful in its business which, in the aggregate
have a value of less than $5,000), or cancelled, or agreed to cancel, any debts
or claims (except debts or claims which in the aggregate are of a value of less
than $5,000); (iv) made or permitted any amendment or termination of any
contract, agreement, or license to which it is a party if such amendment or
termination is material, in respect of the iBill Business; or (v) issued,
delivered, or agreed to issue or deliver any stock, bonds or other corporate
securities including debentures (whether authorized and unissued or held as
treasury stock); and

(e)

to the best knowledge of Penthouse, none of the iBill Companies has become
subject to any law or regulation which materially and adversely affects, or in
the future may adversely affect, its business, operations, properties, assets,
or financial condition.

3.7

Intellectual Property And Intangible Assets. Except as set forth on Schedule
3.07 to the Media Billing Disclosure Schedule, to the knowledge of Penthouse,
each of the iBill Companies has full legal right, title and interest in and to
all of the Intellectual Property utilized in the operation of its business. No
rights of any other person are violated by the use by the iBill Companies of any
Intellectual Property. None of the Intellectual Property utilized in the
operation of the business of the iBill Companies has ever been declared invalid
or unenforceable, or is the subject of any pending or, to the knowledge of
Penthouse, threatened action for opposition, cancellation, declaration,
infringement, or invalidity, unenforceability or misappropriation or like claim,
action or proceeding.

3.8

Approvals And Consents. Except As Contemplated By This Agreement, No Consent,
Waiver, Approval, Order Or Authorization Of, Or Registration, Declaration Or
Filing With, Any Court, Administrative Agency Or Commission Or Other Federal,
State, County, Local Or Other Foreign Governmental Authority, Instrumentality,
Agency Or Commission Or Any Third Party, Including A Party To Any Agreement With
Penthouse, Is Required By Or With Respect To Penthouse In Connection With The
Execution And Delivery Of This Agreement Or The Consummation Of The Transaction
Contemplated Hereby.

3.9

Litigation. Except as disclosed in the Current Penthouse Draft Form 10-K or on
Schedule 3.09 to the Media Billing Disclosure Schedule, there is no action,
suit, investigation, audit or proceeding pending against, or to the best
knowledge of Penthouse threatened against or affecting, any of the iBill
Companies or any of its assets or properties before any court or arbitrator or
any governmental or other body, agency or official which could have an Penthouse
Material Adverse Effect.



14




--------------------------------------------------------------------------------


3.10

Interested Party Transactions. Except as disclosed in the Current Penthouse
Draft Form 10-K or as set forth on Schedule 3.10 to the Media Billing Disclosure
Schedule, none of the iBill Companies is indebted to any officer or director of
the iBill Companies, Penthouse or any other Subsidiary of Penthouse (except for
compensation and reimbursement of expenses incurred in the ordinary course of
business and payment of which is not overdue), and no such Person is indebted to
Penthouse, except as disclosed in the reports filed with the Commission.

3.11

Compliance With Applicable Laws. Except as disclosed in the Current Penthouse
Draft Form 10-K or on Schedule 3.11 to the Media Billing Disclosure Schedule,
neither the iBill Companies nor the iBill Business has been, or is being,
conducted in violation of any Applicable Law, except for possible violations
which both individually and in the aggregate have not had and are not reasonably
likely to have an iBill Material Adverse Effect. No investigation or review by
any governmental entity with respect to the iBill Companies is pending or, to
the knowledge of Penthouse after reasonable inquiry, threatened, nor has any
governmental entity indicated an intention to conduct the same, except for
investigations or reviews which both individually and also in the aggregate
would not have, nor be reasonably likely to have, an iBill Material Adverse
Effect.

3.12

No Undisclosed Liabilities. There are no material undisclosed liabilities or
debts of the iBill Companies, whether accrued, contingent, absolute, determined,
determinable or otherwise, and there is no existing condition, situation or set
of circumstances which could reasonably be expected to result in such a
liability or debt which have not been disclosed in this Agreement or in the
Current Penthouse Draft Form 10-K.

3.13

Tax Returns And Payment. All Tax Returns with respect to the iBill Companies
required to be filed by has duly and timely filed and all Taxes shown thereon to
be due have been paid, except as reflected in Schedule 3.13 to the Media Billing
Disclosure Schedule. Except as disclosed in Schedule 3.13 to the Media Billing
Disclosure Schedule or in the applicable iBill Financial Statements, there is no
claim for Taxes that is a lien against the property of the iBill Companies other
than liens for Taxes not yet due and payable, none of which Taxes is material.
Penthouse has not received notification of any audit of any Tax Return of the
iBill Companies being conducted or pending by a Tax authority, no extension or
waiver of the statute of limitations on the assessment of any Taxes has been
granted by Penthouse which is currently in effect, and the iBill Companies are
not a party to any agreement, contract or arrangement with any Tax authority or
otherwise, which may result in the payment of any amount in excess of the amount
reflected on the applicable iBill Financial Statements.

3.14

Labor And Employment Matters. None of the iBill Companies is a party to or bound
by any collective bargaining agreement or any other agreement with a labor
union, and, to the knowledge of Penthouse, there has been no effort by any labor
union or any other person during the twenty-four (24) months prior to the date
hereof to organize any employees or consultants of the iBill Companies who are
not already members of a collective bargaining unit into one or more collective
bargaining units, nor, to the knowledge of the Penthouse, are any such efforts
being conducted. There is no pending or, to the knowledge of Penthouse,
threatened labor dispute, strike or work stoppage which affects or which may
affect the business of the iBill Companies, or which may interfere with its
continued operations. To the knowledge of Penthouse, neither Penthouse, any
other iBill Companies nor any agent, representative or employee thereof has
within the last twenty-four (24) months committed any unfair labor practice as
defined in the National Labor Relations Act, as amended, and there is no pending
or threatened charge or complaint against Penthouse by or with the National
Labor Relations Board or any representative thereof. There has been no strike,
walkout or work stoppage involving any of the employees or consultants of iBill
Companies during the twenty-four (24) months prior to the date hereof. Each of
the iBill Companies has complied, in all material respects, with applicable
laws, rules and regulations relating to employment, civil rights and equal
employment opportunities or other employment practices, including but not
limited to, the Civil Rights Act of 1964, the Fair Labor Standards Act, the
Americans with Disabilities Act, as amended and the Immigration Reform and
Control Act of 1986, as amended. Penthouse has received no notice of any claim
before any governmental body brought by or on behalf of any employee,
prospective employee, former employee, retiree, labor organization or other
representative of employees or any governmental body or, to the knowledge of
Penthouse is any such claim threatened against any of the iBill Companies. The
iBill Companies are not a party to, or otherwise bound by, any order relating to
its employees or employment practices. The iBill Companies have paid in full to
all of its employees all wages, salaries, commissions, bonuses, benefits and
other compensation due and payable to such employees.

3.15

Employee Benefits. There is no employee benefit plan (as defined in Section 3(3)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)),
and (ii) no other benefit plan, program, contract or arrangement of any kind
whatsoever, covering the employees or consultants of Penthouse or which is
sponsored, maintained or contributed to by any iBill Companies or to which such
iBill Companies has an obligation to



15




--------------------------------------------------------------------------------


contribute (all such employee benefit plans and other benefit plans, programs,
contracts or arrangements hereinafter individually and collectively called the
“Employee Benefit Plan(s)”).

3.16

Business; Liabilities. The iBill Business of the iBill Companies is fully
described in the Current Penthouse Draft Form 10-K.

3.17

Environmental Laws. Except where non-compliance would not have an iBill Material
Adverse Effect, each of the iBill Companies is in compliance with all
Environmental Laws and has received no notice from any Governmental Authority of
any actual or potential Environmental Claim or any Environmental Health and
Safety Liabilities.

3.18

Penthouse SEC Reports. Except as otherwise disclosed in the Current Penthouse
Draft Form 10-K, all Penthouse SEC Reports are true, correct and complete in all
material respects, are not misleading and do not omit to state any material fact
which is necessary to make the statements contained in such public filings not
misleading in any material respect.

ARTICLE IV

CERTAIN COVENANTS AND AGREEMENTS OF THE PARTIES




4.1

Conduct Of Business Of The Ibill Companies Pending Closing. Penthouse covenants
and agrees that, during the period from the date of this Agreement until the
Closing Date, it will take such steps as lie within its powers to insure that
the iBill Companies conduct the iBill Business only as presently operated and
solely in the ordinary course, and consistent with such operation. In addition
to the foregoing and, in connection therewith, Penthouse undertakes that it
shall take such steps as lie within its powers to insure that the iBill
Companies do not, without the prior written consent of CCI, do any of the
following:

(a)

amend or restate its Articles of Organization or operating agreement;

(b)

pay or agree to pay to any employee, officer or director compensation that is in
excess of the current compensation level of such employee, officer or director
other than salary increases or payments made in the ordinary course of business
or as otherwise provided in any contracts or agreements with any such employees;

(c)

merge or consolidate either of the iBill Companies with any other Person or
acquire or agree to acquire the assets or securities or any other Person, other
than CCI;

(d)

issue any equity interests in either of the iBill Companies or any other
securities convertible or exercisable or exchangeable for equity interests in
either of the iBill Companies;

(e)

sell, transfer, or otherwise dispose of all or substantially all of the assets
required for the operation of the iBill Business;

(f)

create, incur, assume, or guarantee any indebtedness for money borrowed or other
securities that are convertible into members interest or other equity of either
Media Billing or iBill, or issue options, warrants or other securities that are
exercisable or exchangeable for members interest or other equity of either Media
Billing or iBill;

(g)

other than with respect to a maximum $5.0 million working capital line of
credit, create, incur, assume or guarantee any material indebtedness for money
borrowed by either Media Billing or the iBill Companies, except in the ordinary
course of the iBill Business, or create or suffer to exist any mortgage, lien or
other encumbrance on any of the material assets of the iBill Companies, except
those in existence on the date hereof or those granted pursuant to agreements in
effect on the date of this Agreement or any amendments or modifications to such
agreements;

(h)

fail to notify CCI immediately in the event of any material loss of or damage to
any of the material assets of the iBill Companies or any other iBill Material
Adverse Effect;

(i)

fail to pay premiums in respect of all present insurance coverage on the iBill
Companies of the types and in the amounts as are in effect as of the date of
this Agreement;



16




--------------------------------------------------------------------------------


(j)

fail to seek to preserve the present material employees, reputation and business
organization of the iBill Companies or their relationship with its significant
clients and others having business dealings with them;

(k)

fail to use commercially reasonable efforts to comply with and not be in default
or violation under any known law, regulation, decree or order applicable to the
iBill Business, operations or assets where such violation would have an iBill
Material Adverse Effect;

(l)

terminate or waive any material right of substantial value other than in the
ordinary course of business;

(m)

except for contracts entered into in the ordinary course of the business of the
iBill Companies, enter into any material contract or commitment;

(n)

change any of the accounting principles or practices used by it, except as may
be required as a result of a change in law or in GAAP, whether in respect of
Taxes or otherwise; or

(o)

fail to comply with the terms and conditions of this Agreement.

4.2

Conduct Of Business of CCI Pending Closing. CCI covenants and agrees that,
during the period from the date of this Agreement until the Closing Date, CCI
shall, other than as contemplated by this Agreement or for the purposes of
effecting the Closing of the Media Billing Purchase pursuant to this Agreement,
conduct its business as presently operated and solely in the ordinary course,
and consistent with such operation, and, in connection therewith. In addition,
CCI covenants and agrees that, without the prior written consent of Penthouse,
neither CCI shall directly nor permit any CCI Subsidiary to:

(a)

amend or restate its Certificate of Incorporation or Bylaws;

(b)

pay or agree to pay to any employee, officer or director compensation that is in
excess of the current compensation level of such employee, officer or director
other than salary increases or payments made in the ordinary course of business
or as otherwise provided in any contracts or agreements with any such employees;

(c)

merge or consolidate with any other Person or acquire or agree to acquire the
assets, securities or business of any other Person;

(d)

issue any shares of its capital stock or any notes, debentures or other
securities convertible into shares of capital stock, or grant any options,
warrants or other rights entitling the holder(s) to purchase or otherwise
receive shares of capital stock of CCI or any Subsidiary;

(e)

create, incur, assume, or guarantee any indebtedness for money borrowed, or
create or suffer to exist any mortgage or other Lien on any of its assets,
except those in existence on the date hereof or those granted pursuant to
agreements in effect on the date of this Agreement;

(f)

make any capital expenditure or series of capital expenditures;

(g)

declare or pay any dividends on or make any distribution of any kind with
respect to the CCI Common Stock or any CCI Preferred Stock;

(h)

fail to pay premiums in respect of all present insurance coverage of the types
and in the amounts as are in effect as of the date of this Agreement;

(i)

fail to preserve the present employees, reputation and business organization of
CCI and CCI’s relationship with its clients and others having business dealings
with it;

(j)

change its outstanding capital stock or issue any shares or take any action
affecting the capitalization of CCI;



17




--------------------------------------------------------------------------------


(k)

fail to use commercially reasonable efforts to comply with and not be in default
or violation under any law, regulation, decree or order applicable to CCI’s
business or operations where such violation could have an CCI Material Adverse
Effect;

(l)

grant any severance or termination pay to any director, officer or any other
employees of CCI, other than pursuant to agreements in effect on the date of
this Agreement or as otherwise disclosed in the documents delivered pursuant to
this Agreement;

(m)

change any of the accounting principles or practices used by it, except as may
be required as a result of a change in law or in GAAP, whether in respect of
Taxes or otherwise;

(n)

terminate or waive any right of substantial value other than in the ordinary
course of business;

(o)

enter into any material contract or commitment;

(a)

sell, transfer or otherwise dispose of any assets;

(q)

fail to notify Penthouse immediately in the event of any material loss of or
damage to any of CCI’s assets; or

(r)

fail to comply with the terms of this Agreement.

4.3

Operation Of The Ibill Companies Following The Closing. Following the Closing of
the Media Billing Purchase, the iBill Business shall continue be operated and
managed solely by Charles L. Samel, one of the Media Billing Managers, and the
existing iBill management, or by other Persons designated solely by Penthouse or
the Series D Preferred Designees on the CCI Boards; provided, however, that
until December 31, 2005, neither CCI shall cause, nor shall CCI or the Media
Billing Managers or Series D Preferred Designees permit either of the iBill
Companies to do, any of the following, without, in each case, the prior written
approval or consent of (i) all Series D Preferred Designees on the CCI Boards,
and (ii) a majority of the remaining members of the applicable CCI Boards
(defined below):

(a)

amend or restate it and General Media subsidiaries of Penthouses Articles of
Organization or operating agreement;

(b)

pay or agree to pay to any employee, officer or director compensation that is in
excess of the current compensation level of such employee, officer or director
other than salary increases or payments made in the ordinary course of business
consistent with past practice, or as otherwise provided in any contracts or
agreements with any such employees;

(c)

merge or consolidate either of the iBill Companies with any other Person or
acquire or agree to acquire the assets or securities or any other Person, other
than CCI;

(d)

issue any equity interests in either of the iBill Companies or any other
securities convertible or exercisable or exchangeable for equity interests in
either of the iBill Companies;

(e)

sell, transfer, or otherwise dispose of all or substantially all of the assets
required for the operation of the iBill Business, except in the ordinary course
of business, consistent with past practices;

(f)

create, incur, assume, or guarantee any indebtedness for money borrowed or other
securities that are convertible into members interest or other equity of either
Media Billing or iBill, or issue options, warrants or other securities that are
exercisable or exchangeable for members interest or other equity of either Media
Billing or iBill;

(g)

other than with respect to a maximum $5.0 million working capital line of
credit, create, incur, assume or guarantee any material indebtedness for money
borrowed by either Media Billing or the iBill Companies, except in the ordinary
course of the iBill Business, or create or suffer to exist any mortgage, lien or
other encumbrance on any of the material assets of the iBill Companies, except
those in existence on the date hereof



18




--------------------------------------------------------------------------------


or those granted pursuant to agreements in effect on the date of this Agreement
or any amendments or modifications to such agreements;

(h)

fail to notify CCI immediately in the event of any material loss of or damage to
any of the material assets of the iBill Companies or any other iBill Material
Adverse Effect;

(i)

fail to pay premiums in respect of all present insurance coverage on the iBill
Companies of the types and in the amounts as are in effect as of the date of
this Agreement;

(j)

fail to seek to preserve the present material employees, reputation and business
organization of the iBill Companies or their relationship with its significant
clients and others having business dealings with them;

(k)

fail to use commercially reasonable efforts to comply with and not be in default
or violation under any known law, regulation, decree or order applicable to the
iBill Business, operations or assets where such violation would have an iBill
Material Adverse Effect;

(l)

terminate or waive any material right of substantial value other than in the
ordinary course of business;

(m)

except for contracts entered into in the ordinary course of the business of the
iBill Companies, enter into any material contract or commitment;

(n)

change any of the accounting principles or practices used by it, except as may
be required as a result of a change in law or in GAAP, whether in respect of
Taxes or otherwise; or

(o)

fail to comply with the terms of this Agreement.

4.4

The CCI Boards.

On the Closing Date the board of directors of CCI (the “CCI Board of Directors”)
and each of its consolidated Subsidiaries (collectively, with the CCI Board of
Directors, the “CCI Boards” (other than Foster Sports, Inc. and IBid America,
Inc.)) shall consist of six (6) Persons, of which (i) a Person designated by
Penthouse shall constitute one (1) member of the CCI Boards; (ii) Persons
designated by the existing management of CCI shall constitute two (2) members of
the CCI Boards, and (iii) three (3) members of the CCI Boards shall be
independent directors within the meaning of the Sarbanes-Oxley Act of 2002.

4.5

CCI Stockholders Consent; Information Statements And Amex Approval.

(a)

On the Closing Date and simultaneous with the Media Billing Purchase, CCI and
the CCI Principal Stockholders shall deliver to Persons designated by Penthouse
their irrevocable consents and proxies coupled with an interest in the form of
Exhibit C-2 annexed hereto (the “CCI Stockholder Consents”), duly executed by
the holders of a majority of the issued and outstanding shares of CCI Common
Stock and (to the extent they are entitled vote) CCI Preferred Stock (the “CCI
Majority Stockholders”), pursuant to which such CCI Majority Stockholders shall
irrevocably consent to and/or agree to vote all of their shares of CCI Common
Stock and CCI Preferred Stock IN FAVOR OF all of the following matters:

(i)

the Media Billing Purchase;

(ii)

the issuance of all shares of CCI Closing Date Common Stock and all shares of
CCI Series D Preferred Stock to Penthouse in connection with the Media Billing
Purchase;

(iii)

the amendment of the CCI certificate of incorporation to, among other things,
increase the authorized CCI Common Stock from 30,000,000 shares to 300,000,000
shares of CCI Common Stock; and

(iv)

further amending the CCI certificate of incorporation to change the corporate
name of CCI from Care Concepts I, Inc. to such other name as shall be selected
by the CCI Board of Directors.



19




--------------------------------------------------------------------------------





(b)

Promptly following the Closing Date of the Media Billing Purchase, CCI shall, in
cooperation with Penthouse and its counsel, promptly prepare and file with the
Commission a Form 14C Information Statement disclosing the purchase of the Media
Billing Equity, the CCI Stockholder Consents and the other proposed transactions
contemplated hereby (the “CCI Information Statement”), and cause such CCI
Information Statement to mailed to all stockholders of CCI as soon as
practicable thereafter. Following the requisite waiting period, CCI shall file
an amendment to its Certificate of Incorporation as contemplated by Section
4.05(a) above.

(c)

Prior to the Closing Date of the Media Billing Purchase, CCI shall undertake to
obtain the approval by the AMEX for:




(i)

the purchase by CCI of the Media Billing Equity;

(ii)

the issuance of all shares of CCI Closing Date Common Stock and CCI Series D
Preferred Stock to Penthouse in connection with the Media Billing Purchase; and

(iii)

the other transactions, if any, contemplated by this Agreement.

4.6

Announcements. No Party shall issue any press release or otherwise make any
public statement with respect to this Agreement or the transactions contemplated
hereby without the prior consent of the other Parties hereto (which consent
shall not be unreasonably withheld or delayed), except as may be required by
Applicable Law or securities regulation. Notwithstanding anything in this
Section 4.04 to the contrary, the Parties will, to the extent practicable,
consult with each other before issuing, and provide each other the opportunity
to review and comment upon, any such press release or other public statements
with respect to this Agreement and the transactions contemplated hereby whether
or not required by Applicable Law.

4.7

Penthouse Majority Stockholder Consent; Information Statement Or Stockholders
Meeting.

(a)

On the Closing Date and simultaneous with the Media Billing Purchase, Penthouse
shall deliver to CCI, the irrevocable consent and proxy coupled with an interest
(the “Penthouse Majority Stockholder Consent”), duly executed by the Penthouse
Majority Stockholder, pursuant to which such Penthouse Majority Stockholder
shall (subject at all times to the exercise of the fiduciary duties of its
Affiliate or representatives, as contemplated by Section 4.10 hereof)
irrevocably consent to and/or agree to vote all of its shares of Penthouse
Common Stock and Penthouse Series C Preferred Stock IN FAVOR OF the purchase by
CCI of the Media Billing Equity and the issuance of the CCI Securities
contemplated by this Agreement.

(b)

Promptly following the Closing Date of the Media Billing Purchase, Penthouse
shall, in cooperation with CCI and its counsel, promptly prepare and file with
the Commission a Form 14C Information Statement disclosing the purchase of the
Media Billing Equity, the CCI Stockholder Consents and the other proposed
transactions contemplated hereby (the “Penthouse Information Statement”), and
cause such Penthouse Information Statement to mailed to all stockholders of
Penthouse as soon as practicable thereafter.

4.8

Expenses. From and after the Closing Date of the Media Billing Purchase,
Penthouse shall be responsible to pay or reimburse CCI for its expenses
(including professional fees, costs of listing shares of CCI Common Stock on the
AMEX and the cost of the Fairness Opinions contemplated hereby) associated with
consummation of the Media Billing Purchase; provided, that all of such costs and
expenses shall be approved in advance by Penthouse prior to their incurrence by
CCI. In such connection, Penthouse has paid to Adorno and Yoss, LLP, counsel to
CCI the sum of $25,000 in connection with such anticipated expenses.

4.9

Access To Information.

(a)

Inspection by Penthouse. CCI will make available for inspection by Penthouse and
its advisers, during normal business hours and in a manner so as not to
interfere with normal business operations, all of CCI’s records (including tax
records), books of account, premises, contracts and all other documents in CCI’s
possession or control that are reasonably requested by Penthouse or its advisers
to inspect and examine the business and affairs of CCI. CCI will cause its
managerial employees and regular independent accountants to be available upon
reasonable advance notice to answer questions of Penthouse and its
representatives concerning the financial



20




--------------------------------------------------------------------------------


condition, business and affairs of CCI. Penthouse and the Penthouse Majority
Stockholder will treat and hold as confidential any information they receive
from CCI in the course of the reviews contemplated by this Section 4.09(a). No
examination by Penthouse, the Penthouse Majority Stockholder or their
representatives will, however, constitute a waiver or relinquishment by
Penthouse or the Penthouse Majority Stockholder of its rights to rely on CCI’s
covenants, representations and warranties made herein or pursuant hereto.

(b)

Inspection by CCI. Penthouse will make available for inspection by CCI, during
normal business hours and in a manner so as not to interfere with normal
business operations, all of Penthouse’s records (including tax records), books
of account, premises, contracts and all other documents in the iBill Companies’
possession or control that are reasonably requested by CCI to inspect and
examine the business and affairs of Penthouse and the other iBill Companies.
Penthouse will cause its managerial employees and regular independent
accountants to be available upon reasonable advance notice to answer questions
of CCI concerning the business and affairs of Penthouse and the iBill Companies.
CCI will treat and hold as confidential any information they receive from
Penthouse and the iBill Companies in the course of the reviews contemplated by
this Section 4.09(b). No examination by CCI will, however, constitute a waiver
or relinquishment by CCI of its rights to rely on Penthouse’s covenants,
representations and warranties made herein or pursuant hereto.

4.10

Approvals By Principal Stockholders; Fiduciary Duties. By their execution and
delivery of this Agreement, each of Molina, the Penthouse Majority Stockholder
and the CCI Principal Stockholders do hereby approve, adopt and ratify this
Agreement, the Media Billing Purchase and the related transactions contemplated
hereby and pursuant to all exhibits hereto, subject at all times to the terms
and conditions contained herein.

4.11

Lock Up Agreement. On the Closing Date of the Media Billing Purchase, each of
the Penthouse Majority Stockholder and the CCI Principal Stockholders shall
execute and deliver to CCI an agreement with respect to resales of all shares of
CCI Common Stock issued and issuable in connection with the transactions
contemplated hereby, all in the form of Exhibit D annexed hereto and made a part
hereof (the “CCI Lock-up Agreement”).

4.12

Finders Fee. On the Closing Date of the Media Billing Purchase, CCI will issue
as a finders fee to the Persons listed on Schedule 4.12 to the CCI Disclosure
Schedule, 40,000 shares of newly authorized Series E preferred stock, $0.001 par
value per share (the “CCI Series E Preferred Stock”); which Series E Preferred
Stock shall (a) have a liquidation preference of $100.00 per share, and (b) at
the Conversion Date of the Series D Preferred Stock be automatically converted
into 4,000,000 shares of CCI Common Stock. The rights and privileges of the
Series E Preferred Stock shall be in form and substance reasonably acceptable to
counsel to CCI and Penthouse.

4.13

Certificates of Designation. On the Closing Date of its purchase of the Media
Billing Equity, CCI shall cause to be filed with the Secretary of State of the
State of Delaware, the CCI Series D Preferred Certificate of Designation and the
Certificate of Designation for the Series E Preferred Stock.

4.14

Calculation of EBITDA.

(a)

Promptly following each of December 31, 2004 and December 31, 2005, CCI shall
engage Markum & Kligman, LLC, Stonefield Josephson & Company, or another
recognized firm of independent accountants mutually acceptable to the CCI Boards
(the “Auditors”) to audit in accordance with GAAP the consolidated financial
statements of Media Billing and its iBill Subsidiary as at December 31, 2004 and
December 31, 2005 and for the respective twelve months then ended, including
therein, the consolidated balance sheet, statement of income and statement of
cash flows of such Person(s) as at December 31, 2004, December 31, 2005 and for
the applicable twelve months then ended (respectively, the “Fiscal 2004
Financial Statements” and “Fiscal 2005 Financial Statements”). The Auditors
shall undertake to deliver the Fiscal 2004 and Fiscal 2005 Financial Statements
to each of Penthouse and CCI by not later than March 31, 2005 (as to the Fiscal
2004 Financial Statements) and March 31, 2006 (as to the Fiscal 2005 Financial
Statements. In addition to the Financial Statements, the Auditors shall provide
the boards of directors of each of CCI and Penthouse with the EBITDA Calculation
of the Fiscal 2004 EBITDA of iBill and the EBITDA Calculation of the Fiscal 2005
EBITDA of iBill which shall be derived from the statement of income contained in
the Fiscal 2004 Financial Statements and Fiscal 2005 Financial Statements.

(b)

Upon request of Penthouse, and subject only to the execution of such customary
non-disclosure and related agreements as may be reasonably requested by the
Auditors, CCI shall instruct the Auditors to



21




--------------------------------------------------------------------------------


provide Penthouse with copies of all of the work papers and files prepared or
reviewed by the Auditors in connection with preparation of the Fiscal 2004
Financial Statements and the Fiscal 2004 EBITDA Calculation and the Fiscal 2005
Financial Statements and the Fiscal 2005 EBITDA Calculation. In the event, that
either Penthouse or CCI or their representatives shall dispute or disagree with
either the Fiscal 2004 EBITDA Calculation or the Fiscal 2005 EBITDA Calculation
of such Person(s), the Party so disputing or disagreeing shall notify the other
Party or Parties in writing not later than thirty (30) days following receipt of
the relevant EBITDA Calculation, specifying in such written notice (the “Dispute
Notice”) the nature and amount of any such disputed items; it being understood
that any items in the relevant EBITDA Calculation not timely disputed by a
disputing Party shall be deemed, for all purposes, acceptable to such disputing
Party, and may not be subsequently disputed by such Party. In the event that a
disputing Party or Parties shall fail to timely submit a Dispute Notice in
accordance with this Section 4.14(b), the relevant EBITDA Calculation prepared
by the Auditors shall be deemed, for all purposes, to be final and binding on
all Parties to this Agreement.

(c)

In the event that a disputing Party shall timely submit a Dispute Notice and the
issues raised therein cannot be resolved by mutual agreement among the Parties,
within thirty (30) days from the date a Dispute Notice shall be given, the
disputing Party may submit the disputed issues or items contained in the
relevant EBITDA Calculation to final and binding arbitration to be conducted by,
and in accordance with the then obtaining rules of, the American Arbitration
Association in Miami, Florida before a representative of either Ernst & Young or
Deloitte & Touche (the “Arbitrating Accountants”). So long as the Arbitrating
Accountants do not exceed their authority as provided in this Section 4.14, the
decision and award of the Arbitrating Accountant shall be final and binding upon
all parties hereto and may be enforced in any court of competent jurisdiction.




(d)

At such time as (i) the relevant EBITDA Calculation shall be mutually agreed
upon by CCI and Penthouse or, (ii) if the subject of a Dispute Notice, such
EBITDA Calculation shall be finally determined by the Arbitrating Accountants
from which determination no appeal has or can be taken, for all purposes of this
Agreement such EBITDA Calculation shall be deemed final and binding upon the
Parties. In such event, such EBITDA Calculation, as the same may have been
adjusted or modified, as aforesaid (the “Final EBITDA Calculation”) shall serve
as the basis for the final Conversion Percentage and total number of shares of
Fully-Diluted CCI Common Stock into which the Series D Preferred Stock shall be
converted pursuant to Section 1.5(e) of this Agreement and the CCI Series D
Preferred Stock Certificate of Designations.

(e)

Unless such Conversion Date shall have occurred earlier by reason of the Final
EBITDA Calculation of the Fiscal 2004 EBIDTA of iBill reflecting a Fiscal 2004
EBITDA of $6.5 million or more, the date on which the Final EBITDA Calculation
of the Fiscal 2005 EBITDA of iBill shall be determined, as set forth herein,
shall be the “Conversion Date” for purposes of the automatic conversion of the
Series D Preferred Stock into CCI Common Stock.

(f)

By a date that shall be not later than ten (10) days following determination of
the Final EBITDA Calculation (i) Penthouse shall deliver all shares of Series D
Preferred Stock to the transfer agent of CCI for conversion into CCI Common
Stock and (ii) CCI shall instruct the transfer agent of CCI deliver to Penthouse
the appropriate number of shares of CCI Common Stock resulting from such
conversion.

4.15

Operation Of Existing CCI Subsidiaries; Right Of First Refusal.

(a)

Subject to the right of the members of the CCI Boards to exercise their
fiduciary responsibilities in connection with the management thereof, the
existing operating Subsidiaries of CCI prior to the Closing Date identified on
Schedule 2.01 to the CCI Disclosure Schedule (the “Existing CCI Subsidiaries”)
shall at all times following the Closing Date, be managed by their existing
executive officers and only in the ordinary course of their respective
businesses, consistent with the covenants set forth in Section 4.02 above.
Notwithstanding the foregoing, the Existing Ibid Subsidiaries shall be able to
operate in the ordinary course of business for a period of at least one year
from the date of the conversion of Series D Preferred Stock.

(b)

In the event that CCI or the CCI Boards shall elect to sell the assets or
securities of any of the Existing CCI Subsidiaries, the executive officers of
such Existing CCI Subsidiaries or their Affiliates or designees shall be granted
a sixty (60) day right of first refusal to purchase such Existing CCI
Subsidiaries at a purchase price mutually agreed upon by the applicable CCI
Board(s) and such executive officers or their designee(s), or, at the sole
option of the applicable CCI Board(s), at such price determined by an
independent investment banking firm engaged by CCI for such purpose.



22




--------------------------------------------------------------------------------


ARTICLE V

CONDITIONS TO MEDIA BILLING PURCHASE




5.1

Conditions Precedent to Obligations of CCI. Consummation of the purchase of the
Media Billing Equity on the Closing Date by CCI and issuance of the CCI
Securities to Penthouse is subject to the fulfillment on or prior to the Closing
Date of each of the following conditions:

(a)

The representations and warranties of Penthouse contained in Article III hereof
(with specific reference, inclusive of the Media Billing Disclosure Schedule)
shall be true and correct as of the Agreement Date and shall be true and correct
in all material respects at and as of the Closing Date as if made on the Closing
Date.

(b)

Penthouse shall have performed or complied in all material respects with all
obligations, agreements and covenants required to be performed by it hereunder
prior to or on the Closing Date, including all covenants and agreements on its
part to be performed, as set forth in Article IV above.

(c)

Penthouse shall have made the deliveries required to be made in Section 1.7
above.

(d)

on or before July 31, 2004, CCI shall have received an opinion from an
investment banking firm or other business evaluation firm mutually acceptable to
CCI and Penthouse, addressed to the board of directors of CCI, to the effect
that the Media Billing Purchase and related transactions contemplated by this
Agreement are fair to the stockholders of CCI from a financial point of view
(the “Media Billing Fairness Opinion”);

(e)

The AMEX shall have raised no objections to this Agreement or the consummation
of the transactions contemplated hereby;

(f)

If and to the extent that final Media Billing Disclosure Schedules shall not
have been delivered, all such Media Billing Disclosure Schedules shall have been
completed and shall be approved by CCI; and

(g)

There shall not have occurred since March 31, 2004, any iBill Material Adverse
Effect, other than as disclosed in the Media Billing Disclosure Schedule or the
Current Penthouse Draft Form 10-K.

5.2

Conditions Precedent to Obligations of Penthouse. Consummation of the Transfer
by Penthouse of the Media Billing Equity to CCI is subject to the fulfillment on
or prior to the Closing Date of each of the following conditions:

(a)

The representations and warranties of CCI contained in Article II hereof (with
specific reference, inclusive of the CCI Disclosure Schedule) shall be true and
correct as of the Agreement Date and shall be true and correct in all material
respects at and as of the Closing Date as if made on the Closing Date;

(b)

CCI shall have complied in all material respects with all obligations,
agreements and covenants required to be performed by them or it hereunder prior
to or on the Closing Date of the Transaction, including all covenants and
agreements on their part to be performed, as set forth in Article IV above;

(c)

CCI shall have made the deliveries required to be made in Section 1.8 above;

(d)

If and to the extent that final CCI Disclosure Schedules shall not have been
delivered, all such CCI Disclosure Schedules shall have been completed and shall
be approved by Penthouse; and

(e)

There shall not have occurred any CCI Material Adverse Effect.






23




--------------------------------------------------------------------------------


ARTICLE VI

MISCELLANEOUS




6.1

Termination. The Parties may terminate this Agreement as provided below:

(a)

CCI and Penthouse may terminate this Agreement by mutual written agreement at
any time prior to the Closing of the purchase of the Media Billing Equity
contemplated by Section 1 hereof.

(b)

CCI may terminate this Agreement by giving written notice to Penthouse at any
time prior to the Closing (i) if Penthouse or the Penthouse Majority Stockholder
has breached any material representation, warranty, or covenant contained in
this Agreement, CCI has notified Penthouse in writing of the breach, and the
breach has continued without cure for a period of 10 days after the notice of
breach (ii) if all of the conditions to CCI’s obligations to consummate the
Closing shall not have been satisfied by September 30, 2004 (the “Outside
Closing Date”), or (iii) if the Closing of the purchase of the Media Billing
Equity shall not have occurred on or before the Outside Closing Date, unless the
failure results primarily from CCI or any of the CCI Principal Stockholders
itself or themselves breaching any material representation, warranty, or
covenant on its or his part to be observed or performed that is contained in
this Agreement.

(c)

Penthouse may terminate this Agreement by giving written notice to CCI at any
time prior to the Closing (i) if CCI or any of the CCI Principal Stockholders
have breached any material representation, warranty, or covenant contained in
this Agreement, Penthouse has notified CCI in writing of the breach, and the
breach has continued without cure for a period of 10 days after the notice of
breach (ii) if all of the conditions to Penthouse’s obligations to consummate
the Closing shall not have been satisfied by the Outside Closing Date, or (iii)
if the Closing shall not have occurred on or before the Outside Closing Date,
unless the failure results primarily from Penthouse or the Penthouse Majority
Stockholder wishing to exercise the right of termination themselves breaching
any representation, warranty, or covenant on their part to be observed or
performed that is contained in this Agreement.

6.2

Effect of Termination.

(a)

If any Party terminates this Agreement pursuant to Section 6.1, all rights and
obligations of the Parties hereunder shall terminate without any liability of
any Party to any other Party (except for any liability of any Party then in
breach); provided, that Penthouse shall be obligated following such termination
to pay the fees specified in Section 4.08 of this Agreement.

(b)

As a material inducement to CCI and Penthouse and the Penthouse Majority
Stockholder entering into this Agreement, each such Party and each of the other
Parties hereby agrees that, notwithstanding anything contained elsewhere in this
Agreement, if this Agreement is terminated prior to Closing due to any Party’s
breach, the non-breaching Party or Parties’ shall have no adequate remedy at
law. Accordingly, in addition to any claim for monetary damages, the
non-breaching Party or Parties shall have the right to seek specific enforcement
of this Agreement.

6.3

Entire Agreement, Survival.

(a)

This Agreement, and the documents referred to in it, constitute the entire
agreement and understanding of the Parties and supersede any previous agreements
made or existing between the Parties or any of them before or simultaneously
with this Agreement and relating to the subject matter of this Agreement (all of
which shall be deemed to have been terminated by mutual consent with effect from
the date of this Agreement).

(b)

Each of the Parties acknowledges and agrees that on entering into this
Agreement, and the documents referred to herein, does not rely on, and shall
have no remedy in respect of, any statement, representation, warranty or
understanding (whether negligently or innocently made) of any person (whether
party to this Agreement or not) other than as expressly set out in this
Agreement.

(c)

Except as otherwise permitted by this Agreement no change to its terms shall be
effective unless it is in writing and signed by or on behalf of each of the
Parties.



24




--------------------------------------------------------------------------------


6.4

Jurisdiction and Governing Law.

(a)

This Agreement shall be governed by and construed in accordance with the
substantive laws of the State of Delaware.




(b)

Irrespective of conflict of law or choice of law issues or provisions, each of
the Parties hereby submit to the exclusive jurisdiction of the courts of Florida
for all purposes in connection with this Agreement.

6.5

Schedules; Tables of Contents and Headings, Notices. Any section of the
Disclosure Schedule required to be attached and not attached to this Agreement
on the Agreement Date shall be deemed to have been attached thereto with the
following thereon: “None.” The table of contents and section headings of this
Agreement and titles given to Schedules to this Agreement are for reference
purposes only and are to be given no effect in the construction or
interpretation of this Agreement. All notices and other communications under
this Agreement shall be in writing and shall be deemed given when (a) delivered
personally (including by confirmed legible facsimile transmission and
contemporaneous first-class mailing for overnight delivery), (b) delivered by a
responsible overnight courier service, or (b) five business days after being
deposited first class, or airmail class if to a different country, in the mails,
in each such case delivered or mailed to the Parties at the addresses set forth
below (or to such address as a Party may have specified by notice given to the
other Parties pursuant to this provision).

6.6

Separability. In the event that any provision hereof would, under applicable
law, be invalid or unenforceable in any respect (a) such provision shall be
enforced to the maximum extent permissible under applicable law, and (b) the
invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

6.7

Miscellaneous Provisions.

(a)

 Subject and without prejudice to Section 6.2(a), all rights and remedies of any
Party under any provision of this Agreement shall be in addition to any other
rights and remedies provided for by any law of any kind (including all forms of
legal and equitable relief, including specific performance), all rights and
remedies contemplated in the preceding part of this sentence shall be
independent and cumulative, and may, to the extent permitted by law, be
exercised concurrently or separately, and the exercise of any one right or
remedy shall not be deemed to be an election of such right or remedy or to
preclude or waive the exercise of any other right or remedy.

(b)

Any Party may waive compliance by another with any of the provisions of this
Agreement provided that (i) no waiver of any provision shall be construed as a
waiver of any other provision, (ii) any waiver must be in writing and shall be
strictly construed, and (iii) a waiver in any one instance shall not be deemed a
waiver in any subsequent instance.

(c)

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns. The provisions of this
Agreement (i) are for the sole benefit of the Parties, and (ii) shall not create
or be deemed to create any third party beneficiary rights in any Person not a
party to this Agreement and consequently no term of this Agreement is
enforceable by any Person who is not a party to it. No assignment of this
Agreement or of any rights or obligations hereunder, and no declaration of trust
in respect of any such rights or the benefit of this Agreement, may be made by
any Party (by operation of law or otherwise) without the prior written consent
of the other Parties and any attempted assignment or declaration of trust
without the required consent shall be void.

(d)

This Agreement may be executed via fax and in counterparts, each of which shall
be an original, but which together shall constitute one and the same Agreement.

6.8

Indemnification.

Penthouse shall indemnify and hold harmless CCI, its stockholders, controlling
persons and affiliates for any loss, liability, claim, damage or expense arising
from or in connection with any and all transactions arising out of the
Membership Interest Purchase Agreement between Media Billing Company, LLC,
Internet Billing Company, LLC and InterCept, Inc.




[THE BALANCE OF THIS PAGE INTENTIONALLY LEFT BLANK – SIGNATURE PAGES FOLLOW]



25




--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.




CARE CONCEPTS I, INC.









By:________________________________________




Name:

Gary Spaniak, Jr.

Title:

President







By:________________________________________




Name:

Steve Markley

Title:

Chief Executive Officer







PENTHOUSE INTERNATIONAL, INC.









By:__________________________________________



Claude Bertin, Executive

Vice President and Acting President







By:___________________________________________



Charles L. Samel, Executive Vice President




MEDIA BILLING, LLC









By:________________________________________




Name:

Charles Samel

Title:

Manager







CHARLES L. SAMEL









By:__________________________________________



Charles L. Samel, an individual




LUIS ENRIQUE FERNANDO MOLINA G.







By:___________________________________________



Luis Enrique Fernando Molina G., an individual,

Individually, and as sole trustee of The Molina-

Vector Investment Trust



26


